Title: VII. The American Commissioners’ Instructions to Thomas Barclay for Negotiations with Morocco, 1–11 October 1785
From: Adams, John,American Commissioners
To: Morocco, Thomas Barclay for Negotiations with


            
              Instructions to Thomas Barclay Esqr.
              [1–11 October 1785]
            
            Congress having been pleased to invest us with full powers for entering into treaty of Amity and Alliance with the Emperor of Morocco, and it being impracticable for us to attend his court in person & equally impracticable on account of our seperate stations to receive a Minister from him, we have concluded to effect our object by the intervention of a confidential person. We concur in wishing to avail the United States of your talents in the execution of this business, & therefore furnish you with a letter to the Emperor of Morocco to give a due credit to your transactions with him.
            We advise you to proceed by the way of Madrid, where you will have opportunities of deriving many lights from Mr Carmichael, through whom many communications with the court of Morocco have already passed. From thence you will proceed by such rout as you shall think best to the court of the Emperor.
            
            You will present to him our letter with the copy of our full powers, with which you are furnished; at such time or times, and in such manner as you shall think best.
            As the negotiation & conclusion of a treaty may be a work of time you will endeavour in the first place to procure an immediate suspension of hositilities. You will proceed to negotiate with his Minister the terms of a treaty of Amity & Commerce as nearly as possible conformed to the draught we give you: where alterations, which in your opinion shall not be of great importance, shall be urged by the other party, you are at liberty to agree to them: where they shall be of great importance, and such as you think should be rejected, you will reject them: but where they are of great importance, & you think they may be accepted, you will ask time to take our advice; & you will advise with us accordingly by letter or by courier as you shall think best. When the articles shall all be agreed you will sign them in a preliminary form & send them to us by some proper person for definitive execution.—
            The whole expences of this treaty, including as well the expences of all persons employed about it as the presents to the Emperor & his servants, must not exceed 20000 Dollars & we urge you to use your best endeavours to bring them as much below that sum as you possibly can,—and to this end, we leave it to your discretion to represent to His Majesty or to his Ministers, if it may be done with safety, the particular circumstances of the United States just emerging from a long & distressing war with one of the most powerful nations of Europe, which we hope may be an apology if our presents should not be so splendid as those of older & abler nations. As custom may have rendered some presents necessary in the beginning or progress of this business; & before it is concluded or even in a way to be concluded, we authorize you to conform to the custom; confiding in your descretion to hazard as little as possible before a certainty of the event, & to provide that your engagements shall become binding only on the definitive execution of the treaty. We trust to you also to procure the best information in what form & to what persons these presents should be made, & to make them accordingly.
            The difference between the customs of that & other courts, the difficulty of obtaining a knowledge of those customs but on the spot & our great confidence in your discretion, induce us to leave to that all other circumstances relative to the object of your mission It will be necessary for you to take a Secretary well skilled in the French language to aid you in your business, & to take charge of your papers in case of any accident to yourself, we think you may allow him 150 guineas a year, besides his expences for traveling & subsistence. We engage to furnish your own expences according to the respectability of the character with which you are invested; but, as to the allowance for your troubles, we wish to leave it to Congress
            We annex hereto sundry heads of enquiry which we wish you to make, & to give us thereon the best information you shall be able to obtain. We desire you to correspond with us by every opportunity which you think should be trusted; giving us from time to time an account of your proceedings & prospects by the way of Holland under cover to Mr Dumas at the Hague or Messrs Willincks of Amsterdam; by the way of England to Uriah Forrest Esqr., by way of France to Mr Grand Paris, & to Mr Carmichael by way of Spain.
            We wish you a pleasant journey & happy succeess, being with great esteem &c. &c. &c.
          